PER CURIAM.
Christopher West (“West”) appeals from the trial court’s order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). West seeks additional credit for time served as a result of two hundred forty-five (245) days under house arrest. Because West is not entitled to credit for time spent under house arrest — only for time spent in prison, we affirm the trial court’s order. See Perez v. State, 870 So.2d 865 (Fla. 3d DCA 2004); Fernandez v. State, 627 So.2d 1 (Fla. 3d DCA 1993).
Affirmed.